Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 June 26, 2009 (Date of report) June 26, 2009 (Date of earliest event reported) Sotheby's (Exact name of registrant as specified in its charter) Delaware 1-9750 38-2478409 (State or other (Commission (IRS Employer jurisdiction of File Number) Identification No.) incorporation) 1334 York Avenue New York, NY (Address of principal executive offices) (Zip Code) (212) 606-7000 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement Sothebys has a senior secured credit agreement with a syndicate of lenders arranged by Bank of America Securities N.A. (BofA) (the BofA Credit Agreement) that expires on September 7, 2010. The BofA Credit Agreement contains financial and non-financial covenants which, among other things, require Sothebys to maintain certain quarterly interest coverage and leverage ratios, as defined. In its Form 10-Q for the quarterly period ended March 31, 2009, Sothebys disclosed that, due to the continued downturn in the global economy and the international art market, it was likely that Sothebys would not meet certain of the financial covenants in the BofA Credit Agreement as of June 30, 2009. Sothebys also disclosed that management had commenced discussions regarding waivers and/or amendments to the BofA Credit Agreement, which would allow Sothebys to meet its financial covenants. Effective June 26, 2009, the BofA Credit Agreement was amended to provide for the following: A waiver of the leverage ratio covenant for the twelve months ended June 30, 2009, September 30, 2009 and December 31, 2009. In the first quarter of 2010, the leverage ratio covenant will revert to current levels for the remaining term of the BofA Credit Agreement. A waiver of the interest coverage ratio covenant for the twelve months ended June 30, 2009, September 30, 2009 and December 31, 2009. In the first quarter of 2010, the interest coverage ratio covenant will revert to current levels for the remaining term of the BofA Credit Agreement. The addition of a consolidated senior secured leverage ratio. For the twelve months ended June 30, 2009, September 30, 2009 and December 31, 2009, the consolidated senior secured leverage ratio (as defined below) may not exceed 2.50:1.00. The addition of a minimum consolidated EBITDA covenant. Consolidated EBITDA may not be less than: (x) $47 million for the quarter ended June 30, 2009, (y) ($36 million) for the quarter ended
